UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-29030 SUSSEX BANCORP (Exact name of registrant as specified in its charter) New Jersey 22-3475473 (State of other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 200 Munsonhurst Road, Franklin, New Jersey 07416 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code) (973) 827-2914 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12-b-2 of the Exchange Act.(Check one): Large accelerated filer: o Accelerated filer:o Non-accelerated filer:ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo ý As of August8, 2007 there were 3,169,350 shares of common stock, no par value, outstanding. Index SUSSEX BANCORP FORM 10-Q INDEX Part I - Financial Information Page(s) Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Conditionand Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 24 Item 4 Controls and Procedures 25 Part II - Other Information Item 1 Legal Proceedings 25 Item 1A Risk Factors 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults upon Senior Securities 25 Item 4 Submission of Matters to a Vote of Security Holders 25 Item 5 Other Information 26 Item 6 Exhibits 26 Signatures 26 Exhibits 27 - 2 - Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements SUSSEX BANCORP CONSOLIDATED BALANCE SHEETS (Dollars In Thousands) (Unaudited) ASSETS June 30, 2007 December 31, 2006 Cash and due from banks $ 9,240 $ 10,170 Federal funds sold 16,795 11,995 Cash and cash equivalents 26,035 22,165 Interest bearing time deposits with other banks 100 100 Trading securities 12,282 - Securities available for sale 45,703 54,635 Federal Home Loan Bank Stock, at cost 1,358 1,188 Loans receivable, net of unearned income 284,640 262,276 Less:allowance for loan losses 3,860 3,340 Net loans receivable 280,780 258,936 Premises and equipment, net 8,606 7,794 Accrued interest receivable 1,804 1,910 Goodwill 2,820 2,820 Other assets 7,766 6,749 Total Assets $ 387,254 $ 356,297 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ 37,818 $ 40,083 Interest bearing 273,517 255,687 Total Deposits 311,335 295,770 Borrowings 20,226 18,251 Accrued interest payable and other liabilities 2,663 2,529 Junior subordinated debentures 18,042 5,155 Total Liabilities 352,266 321,705 Stockholders' Equity: Common stock, no par value, authorized 5,000,000 shares; issued shares 3,180,025 in 2007 and 3,158,399 in 2006; outstanding shares 3,169,350 in 2007 and 3,152,374 in 2006 27,528 27,306 Retained earnings 7,726 7,415 Accumulated other comprehensive loss (266 ) (129 ) Total Stockholders' Equity 34,988 34,592 Total Liabilities and Stockholders' Equity $ 387,254 $ 356,297 See Notes to Consolidated Financial Statements - 3 - Index SUSSEX BANCORP CONSOLIDATED STATEMENTS OF INCOME (Dollars In Thousands Except Per Share Data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 INTEREST INCOME Loans receivable, including fees $ 4,881 $ 4,217 $ 9,534 $ 8,030 Securities: Taxable 404 349 800 702 Tax-exempt 257 259 507 520 Federal funds sold 69 46 161 195 Interest bearing deposits 2 5 3 10 Total Interest Income 5,613 4,876 11,005 9,457 INTEREST EXPENSE Deposits 2,355 1,548 4,563 2,920 Borrowings 243 168 465 359 Junior subordinated debentures 121 109 234 212 Total Interest Expense 2,719 1,825 5,262 3,491 Net Interest Income 2,894 3,051 5,743 5,966 PROVISION FOR LOAN LOSSES 436 229 544 445 Net Interest Income after Provision for Loan Losses 2,458 2,822 5,199 5,521 OTHER INCOME Service fees on deposit accounts 335 348 654 668 ATM and debit card fees 104 97 191 179 Insurance commissions and fees 664 688 1,518 1,421 Investment brokerage fees 56 88 213 140 Unrealized holding losses on trading securities (48 ) - (2 ) - Other 124 148 247 252 Total Other Income 1,235 1,369 2,821 2,660 OTHER EXPENSES Salaries and employee benefits 1,829 1,756 3,611 3,395 Occupancy, net 300 259 613 530 Furniture, equipment and data processing 356 297 694 575 Stationary and supplies 46 45 92 96 Professional fees 165 167 304 345 Advertising and promotion 137 145 241 330 Insurance 48 46 94 104 Postage and freight 48 60 88 112 Amortization of intangible assets 26 40 63 73 Other 381 414 776 798 Total Other Expenses 3,336 3,229 6,576 6,358 Income before Income Taxes 357 962 1,444 1,823 PROVISION FOR INCOME TAXES 63 310 426 575 Net Income $ 294 $ 652 $ 1,018 $ 1,248 EARNINGS PER SHARE Basic $ 0.09 $ 0.21 $ 0.32 $ 0.40 Diluted $ 0.09 $ 0.20 $ 0.32 $ 0.39 See Notes to Consolidated Financial Statements - 4 - Index SUSSEX BANCORP CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Six Months Ended June30, 2007 and 2006 (Dollars In Thousands, Except Per Share Amounts) (Unaudited) Accumulated Number of Other Total Shares Common Retained Comprehensive Treasury Stockholders' Outstanding Stock Earnings Loss Stock Equity Balance January 1, 2006 3,153,004 $ 27,300 $ 5,842 $ (218 ) $ - $ 32,924 Comprehensive income: Net income - - 1,248 - - 1,248 Change in unrealized gains (losses) on securities available for sale, net of tax - - - (398 ) - (398 ) Total Comprehensive Income 850 Treasury shares purchased (2,458 ) - - - (36 ) (36 ) Treasury shares retired - (36 ) - - 36 - Exercise of stock options 2,639 23 - - - 23 Income tax benefit of stock options exercised - 3 - - - 3 Issuance of 6,450 unvested shares of restricted common stock, net of related unearned compensation - Compensation expense related to stock option and restricted stock grants - 25 - - - 25 Compensation expense related to stock awards 1,000 15 - - - 15 Shares issued through dividend reinvestment plan 6,481 93 - - - 93 Dividends on common stock ($.14 per share) - - (443 ) - - (443 ) Balance June 30, 2006 3,160,666 $ 27,423 $ 6,647 $ (616 ) $ - $ 530 Balance January 1, 2007 3,152,374 $ 27,306 $ 7,415 $ (129 ) $ - $ 34,592 Adjustment to opening balance, net of tax, for the adoptionof SFAS No. 159 (see Note 8) - - (262 ) 262 - - Adjusted opening balance, January 1, 2007 3,152,374 27,306 7,153 133 - 34,592 Comprehensive income: Net income - - 1,018 - - 1,018 Change in unrealized gains (losses) on securities available for sale, net of tax - - - (399 ) - (399 ) Total Comprehensive Income 619 Treasury shares purchased (6,800 ) - - - (101 ) (101 ) Treasury shares retired - (101 ) - - 101 - Exercise of stock options 20,851 256 - - - 256 Income tax benefit of stock options exercised - 18 - - - 18 Issuance of 6,875 unvested shares of restricted common stock, net of related unearned compensation - Restricted stock vested during the period 1,925 - Compensation expense related to stock option and restricted stock grants - 34 - - - 34 Compensation expense related to stock awards 1,000 15 - - - 15 Dividends on common stock ($.14 per share) - - (445 ) - - (445 ) Balance June 30, 2007 3,169,350 $ 27,528 $ 7,726 $ (266 ) $ - $ 34,988 See Notes to Consolidated Financial Statements - 5 - Index SUSSEX BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Six Months Ended June 30, 2007 2006 Cash Flows from Operating Activities Net income $ 1,018 $ 1,248 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 544 445 Provision for depreciation and amortization 513 438 Net change in value of trading securities 2 - Net amortization of securities premiums and discounts 11 68 Earnings on investment in life insurance (53 ) (49 ) Compensation expense for stock options and stock awards 49 40 (Increase) decrease in assets: Accrued interest receivable 106 281 Other assets (761 ) (517 ) Increase in accrued interest payable and other liabilities 152 124 Net Cash Provided by Operating Activities 1,581 2,078 Cash Flows from Investing Activities Securities available for sale: Purchases (11,141 ) (3,614 ) Proceeds from sale of securities 1,304 0 Maturities, calls and principal repayments 3,729 6,248 Principal repayments received on trading securities 2,080 - Net increase in loans (22,388 ) (29,310 ) Purchases of bank premises and equipment (1,262 ) (655 ) Decrease (increase) in FHLB stock (170 ) 61 Net decrease in interest bearing time deposits with other banks - 400 Net cash received for branch acquisition - 2,354 Net Cash Used in Investing Activities (27,848 ) (24,516 ) Cash Flows from Financing Activities Net increase in deposits 15,565 14,157 Proceeds from borrowings 8,000 - Repayments of borrowings (6,025 ) (3,024 ) Proceeds from junior subordinated debentures 12,887 - Proceeds from the exercise of stock options 256 23 Purchase of treasury stock (101 ) (36 ) Dividends paid, net of reinvestments (445 ) (350 ) Net Cash Provided by Financing Activities 30,137 10,770 Net Increase (Decrease) in Cash and Cash Equivalents 3,870 (11,668 ) Cash and Cash Equivalents - Beginning 22,165 24,780 Cash and Cash Equivalents - Ending $ 26,035 $ 13,112 Supplementary Cash Flows Information Interest paid $ 5,026 $ 3,444 Income taxes paid $ 1,093 $ 818 See Notes to Consolidated Financial Statements - 6 - Index Sussex Bancorp Notes to Consolidated Financial Statements (Unaudited) 1.Basis of Presentation The consolidated financial statements include the accounts of Sussex Bancorp (the “Company”) and its wholly-owned subsidiary Sussex Bank (the “Bank”).The Bank’s wholly-owned subsidiaries are SCB Investment Company, Inc., and Tri-State Insurance Agency, Inc., (“Tri-State”) a full service insurance agency located in Sussex County, New Jersey.All inter-company transactions and balances have been eliminated in consolidation.Sussex Bank is also a 49% partner of SussexMortgage.com LLC, an Indiana limited liability company and mortgage banking joint venture with National City Mortgage, Inc. SussexMortgage.com commenced operations in the third quarter of 2005.The Bank operates ten banking offices, eight located in Sussex County, New Jersey and two in Orange County, New York.The Company has received regulatory approval for a branch location in Pike County, Pennsylvania.It is anticipated that the branch will open in late 2007. The Company is subject to the supervision and regulation of the Board of Governors of the Federal Reserve System (the "FRB").The Bank's deposits are insured by the Deposit Insurance Fund ("DIF") of the Federal Deposit Insurance Corporation ("FDIC") up to applicable limits.The operations of the Company and the Bank are subject to the supervision and regulation of the FRB, FDIC and the New Jersey Department of Banking and Insurance (the "Department") and the operations of Tri-State are subject to supervision and regulation by the Department. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for full year financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature.Operating results for the six-month period ended June 30, 2007, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto that are included in the Company's Annual Report on Form 10-K for the fiscal period ended December 31, 2006. 2.Earnings per Share Basic earnings per share are calculated by dividing net income by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per share reflects additional common shares that would have been outstanding if dilutive potential common shares (nonvested restricted stock grants and stock options) had been issued, as well as any adjustment to income that would result from the assumed issuance of potential common shares that may be issued by the Company. Potential common shares related to stock options are determined using the treasury stock method. The following table sets forth the computations of basic and diluted earnings per share. Three Months Ended June 30, 2007 Three Months Ended June 30, 2006 Per Per Income Shares Share Income Shares Share (In thousands, except per share data) (Numerator) (Denominator) Amount (Numerator) (Denominator) Amount Basic earnings per share: Net income applicable to common stockholders $ 294 3,166 $ 0.09 $ 652 3,160 $ 0.21 Effect of dilutive securities: Stock options - 17 - 33 Diluted earnings per share: Net income applicable to common stockholders and assumed conversions $ 294 3,183 $ 0.09 $ 652 3,193 $ 0.20 - 7 - Index Six Months Ended June 30, 2007 Six Months Ended June 30, 2006 Per Per Income Shares Share Income Shares Share (In thousands, except per share data) (Numerator) (Denominator) Amount (Numerator) (Denominator) Amount Basic earnings per share: Net income applicable to common stockholders $ 1,018 3,162 $ 0.32 $ 1,248 3,159 $ 0.40 Effect of dilutive securities: Stock options - 35 - 34 Diluted earnings per share: Net income applicable to common stockholders and assumed conversions $ 1,018 3,197 $ 0.32 $ 1,248 3,193 $ 0.39 3.Comprehensive Income The components of other comprehensive income (loss) and related tax effects are as follows: Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands) 2007 2006 2007 2006 Unrealized holding gain (loss) on available for sale securities (738 ) (592 ) (665 ) (664 ) Tax effect 296 237 266 266 Other comprehensive income gain (loss), net of tax $ (442 ) $ (355 ) $ (399 ) $ (398 ) 4.
